Judgment in so far as it dismisses the complaint as against defendant Jerome Lake reversed upon the law and the facts, with costs, and judgment directed in favor of plaintiff and against defendant Lake, as prayed for in the complaint, with costs. It was error to hold that the collateral bond herein of defendant Jerome Lake was a separate, unrelated and independent obligation, in no wise coextensive with or related to or conditioned upon the mortgage obligation sought to be foreclosed. Findings of fact and conclusions of law inconsistent herewith are reversed and new findings and appropriate conclusions will be made. Kapper, Rich, Hagarty, Carswell and Scudder, JJ., concur. Settle order on notice.